Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on June 16, 2022, have been carefully considered.  Claims 7, 8, 16, and 17 have been canceled; no new claims have been added.
Claims 1-6 and 9-15 are presently pending in this application.

Withdrawn Objections and Rejection
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to claims 2-15 for the informalities therein;
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 8-10;
	c. The 35 U.S.C. 103 rejection of claims 1, 2, 5-7, and 13-15 as being unpatentable over “Ta3N5 Nanoparticles with Enhanced Photocatalytic Efficiency under Visible Light Irradiation,” by Qinghong Zhang and Lian Gao (“Zhang et al.”); and
	d. The 35 U.S.C. 103 rejection of claims 3 and 4 as being unpatentable over “Ta3N5 Nanoparticles with Enhanced Photocatalytic Efficiency under Visible Light Irradiation,” by Qinghong Zhang and Lian Gao (hereinafter “Zhang et al.”) as applied to claims 1 and 2, and further in view of Tokudome et al. (U. S. Patent Publication No. 2016/0121319).

New Grounds of Rejection
	The following New Grounds of Rejection are being made in view of Applicants’ amendment to claim 1.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 6 are indefinite for lacking antecedent basis for the limitations “mixing an alcohol…” and “mixing in methanol, ethanol,…”.  Claim 1, from which claims 5 and 6 depend, now recites the limitation “mixing…ethanol, and a solvent…”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
By reciting the limitations “mixing an alcohol…” and “mixing in methanol, ethanol,…”, claims 5 and 6 fail to further limit claim 1, which now recites the limitation “mixing…ethanol, and a solvent…”.  
Claim 9 fails to further limit claim 1, with respect to the now-claimed volume ratio of ethanol to water of “from about 1:2 to about 1:40”, as is recited in claim 1.  Claim 9 recites that “the volume ratio of ethanol to water is 2:5”, which is outside the volume ratio recited in claim 1.
Allowable Subject Matter
Claims 1-4 and 10-15 are allowed.
Claims 5, 6, and 9 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and (d) or 35 U.S.C. 112 (pre-AIA ), 2nd and 4th paragraphs, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	As stated in the previous Office Action, the aforementioned references do not teach or suggest the limitations of Applicants’ claims regarding the volume ratio of ethanol to water, as is now recited in Applicants’ claim 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 25, 2022